Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	An RCE was filed June 3, 2021 in response to a Final Rejection dated March 4, 2021.  Accompanying the RCE was an amendment (“Amendment”) to the claims that had been largely agreed to between Applicant’s attorney, Marta Gamboa, and the Examiner in a series of interviews conducted following the Final Rejection.  Following a thorough search, the Amendment is considered to place the application in condition for allowance.
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims non-obvious under §103.  
	Accordingly, Claims 1, 3 – 5, and 9 - 18 are pending and in condition for allowance, as set forth herein.  
	The “means plus function” claims comprising Claim 15 and its dependent claims were construed under §112(f) in the Non-Final Rejection dated March 21, 2019.
	A statement of Reasons for Allowance is set forth below.


Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance:
Introduction:
	The claimed invention relates to a plurality of order books each operating and functioning simultaneously and executing different matching algorithms for the same financial product.  A gateway device is configured to route an order to one of the plurality of order books based upon a preference by the orderer, to the “best” order book given the instructions in the order message, or to a default order book.  Alternatively,  an intelligent aspect of the gateway can survey market conditions at the various order books and route the order to the best order book based on current trading conditions.  Therefore, each order book is independent of one another and is able to maintain its own pool of liquidity, thus increasing the total liquidity for trading of that financial instrument.
	
	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Final Rejection and that rejection is hereby withdrawn, as noted above.  Applicant’s arguments found at pp. 13 – 28 of the Remarks section of the RCE are at least partially persuasive.  The following is a further brief explanation of eligibility under the 2019 PEG:
	Independent Claim 1 is directed to a method and is therefore drawn to the statutory category of a process.  Claim 9 is also drawn to a process (“method” claim).  Claim 15 is a system claim and therefore falls into the statutory category of “machine/manufacture.”
	Claim 1 is illustrative.

	routing, by the order processor, the first order to the first order book, the first order book coupled with a first hardware matching processor, the first hardware matching processor following a first matching algorithm;
	attempting to match, with the first hardware matching processor, the first order with a previously received but unsatisfied order counter to the first order stored in the first order book;”

	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, a managing commercial interactions, such as buying and selling securities and similar financial products or instruments, through a matching process commonly conducted at an “exchange.”  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity. The managing of commercial and legal interactions are examples of such methods. In this case, the commercial interaction is matching buyers and sellers of securities at an exchange.    
	Furthermore, the mere nominal recitation of possible computer-based components or generic computer components - such as an “order processor” - does not remove the claim from the methods of organizing human activity grouping. Thus, Claim 1 recites a judicial exception, namely, an abstract idea.

	Thus, the claim now recites the following additional limitations:
a computer implemented method for matching a first order to trade a financial product in an electronic market with one or more of a set of previously received unmatched orders 
receiving, from a client computer of a user by an order processor, a first electronic data transaction request message comprising data indicative of the first order specifying the financial product, a first quantity and a first value, wherein the first order includes data indicative of a preference for a first matching algorithm of a plurality of matching algorithms, 
 a market segment gateway configured to route orders from a plurality of client computers, each associated with a user of a plurality of users, to one of a plurality of order books, wherein each order book executes orders according to a matching algorithm implemented by one of a plurality of hardware matching processors which is different from all other matching algorithms implemented for the other order books for that financial product, 
the market segment gateway operates in multiple modes simultaneously to accept and match offers for the same financial product to increase liquidity for that financial product; 
selecting, by the order processor, based on the data indicative of the preference of the first matching algorithm, a first order book from the plurality of order books for the financial product, each order book of the plurality of order books including a data structure and providing a separate pool of liquidity for the financial product, 
each order book from the plurality of order books is coupled with a hardware matching processor of a plurality of hardware processors, each hardware matching processor following different matching algorithms, the first order book coupled with a first hardware matching processor, the first hardware matching processor following the first matching algorithm; 
	This claimed method simultaneously routes orders – via a market segment gateway - to one of a plurality of order books, each executing different matching algorithms.  The gateway is configured to route orders depending upon the instructions 
	Therefore, a practical application is embodied in the claim in terms of the specific market segment gateway and its configuration for routing orders, including the data structure embodied in each order book for executing those orders using a different algorithm.  Accordingly, the claimed method and server solves the technical problem of potential fraud in the various contexts without trying to utilize a single broad spectrum model.  These technical problems are described in the specification at [0013].
	That is, in current financial instrument exchanges, there is a degree of uncertainty caused from changing unexpectedly the matching algorithm used at the single order book.  For example, current execution platforms only have one mode of operation in terms of how they match orders for a given financial instrument. If a matching engine is operating under a particular, e.g. FIFO (First In First Out), matching algorithm, then the system may be stuck with that matching algorithm at least until customers can be adequately notified of a change. Customers or traders have an expectation when they transmit orders that the matching algorithm represented to be in use will in fact be used. An unexpected switch from FIFO to Pro Rata in the middle of a session would have far reaching consequences for not only existing/resting orders but also potential orders queued up by a customer, in transit, and subsequent orders. In certain embodiments, the system is configured to operate in multiple modes simultaneously to accept and match order with different matching algorithms as will be described.

	Furthermore, the use of a specific algorithm at each order book comprises a data structure for executing orders routed to that order book.  Therefore, the claimed invention is analogous to the Enfish decision in which the Federal Circuit found eligible subject matter in connection with a data structure claimed with specificity which comprised a self referential table.  The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract. 
	Therefore, an examiner may determine that a claim directed to improvements in computer-related technology is not directed to an abstract idea under Step 2A of the subject matter eligibility examination guidelines (and is thus patent eligible), without the need to analyze the additional elements under Step 2B. In particular, a claim directed to (e.g., computer functionality) is likely not similar to claims that have previously been identified as abstract by the courts. 
	The claims of the patents at issue in Enfish describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims.  The court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. 
	Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. It was noted that the improvement does not need to be defined by reference to "physical" components. Instead, the improvement here is defined by logical structures and processes, rather than particular physical features. The Federal Circuit stated that the Enfish claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea (under Step 2A).
	This application features a data structure analogous to that of Enfish.  Even if other limitations recite an abstract idea, the additional limitations of an intelligent gateway interacting specifically with the data structure of the order books – as described 
	Claim 1 is therefore eligible under §101.  The other independent claims and all associated dependent claims are eligible for the same reasons as set forth above.
	Therefore, the allowed claims are eligible under §101.

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides a method for routing orders to a plurality of order books each operating and functioning simultaneously and executing different matching algorithms for the same financial product.  A gateway device is configured to route an order to one of the plurality of order books based upon a preference by the orderer, to the “best” order book given the instructions in the order message, or to a default order book.  Alternatively, an intelligent aspect of the gateway can survey market conditions at the various order books and route the order to the best order book based on current trading conditions.  Therefore, each order book is independent of one another and is able to maintain its own pool of liquidity, thus increasing the total liquidity for trading of that financial instrument.

  
The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent No. 8,732,062 to Czupek et al.  This reference is relevant to the features of a multi-level allocation of an order to various exchanges.
U.S. Patent Publication No. 2010/0211497 to Kessler et al.  This reference is relevant to the features of an order book with multiple protocols or exchange algorithms.
U.S. Patent Publication No. 2015/0127518 to Loveless.  This reference is relevant to the features of allocating orders based on a fill rate.
U.S. Patent Publication No. 200x2/0107748 to Boies et al.  This reference is relevant to the features of sequential routing of orders based on time to fill.
U.S. Patent Publication No. 2003/0177082 to Buckwalter.  This reference is relevant to the features of routing options orders to various exchanges.
U.S. Patent Publication No. 2005/0171889 to Daley et al.  This reference is relevant to the features of routing an order to various exchanges based on price.
U.S. Patent Publication No. 2006/0259403 to Monroe et al.  This reference is relevant to the features of routing orders to various exchanges.
U.S. Patent Publication No. 2012/0323757 to Monroe.  This reference is relevant to the features of a gateway for routing orders to various exchanges.

PCT Patent Publication No. WO 2014/210314 to Prasad.  This reference is relevant to the features of a trading auction.
PCT Patent Publication No. WO 2011/081711 to Haldes.  This reference is relevant to the features of synthetic spread trading.

Non-Patent Literature:
Christensen, et al., “Prediction of Hidden Liquidity in the Limit Order Book of GLOBEX Futures,” Journal of Trading, Summer, 2013.  This reference is relevant to the features of determining the amount of liquidity in an exchange or order book based upon hidden volume in the order.
Gould et al., “Limit Order Books,” arXiv:1012.0349v4 [q-fin.TR], 2013.  This reference is relevant to the features of a general survey as to how limit order books function to match buyers and sellers.

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Troxel is considered the closest.  
Troxel teaches the use of a plurality of order books, each with its own matching engine and separate pool of liquidity. In order to provide for full and fair trading, Troxel teaches that orders may be routed to one order book or another based on shortest transmission delays since the order books may be in remote geographic locations. The 
Thus, Troxel relates to methods and systems that utilize order books that are geographically distributed. Troxel’s goal is to minimize delays associated with the transmission of trades and market data by providing synchronized order books that are located at geographically remote locations. Troxel merely mentions that the matching engine may execute one or more algorithms. See Troxel, paras. [0002], [0005], [0006], and [0016]. However, Troxel does not recognize that the algorithm or rules by which the incoming order is matched/allocated may affect the operation of the market for the financial product being traded. Troxel has nothing to do with improving upon the ability of a computer to use different matching algorithms by routing orders between multiple order books for the same financial product as claimed. Therefore, Troxel does not teach or suggest the plurality of order books as claimed.
Furthermore, Troxel does not teach or suggest key features of the claimed invention, such as a plurality of order books each operating and functioning simultaneously and executing different matching algorithms for the same financial product.  Troxel does not teach or suggest a gateway device that is configured to route an order to one of the plurality of order books based upon a preference by the orderer 

Of the Non-Patent Literature, the closest reference is the publication to Gould et al.  This publication teaches the general principles of limit order books, but does not come close to teaching the gateway and routing aspects of the claimed invention.  

Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

June 17, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691